DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
  This Office Action is in response to a preliminary amendment filed on 3/10/2022. As directed by the preliminary amendment, no claims were canceled, claim 4 was amended, and no new claims were added. Thus, claims 1-31 are pending for this application, with claims 1-24 under examination and claims 25-31 withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on 3/10/2022 is acknowledged.
 Claims 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2022.
The requirement is still deemed proper and is therefore made FINAL.
   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the phrase “each needle being fixedly connected to an actuator button” in each claim is unclear whether the “actuator button” is the same as or in addition to the “two actuator buttons” recited in claim 1. 
Examiner suggests applicant to amend the claim limitation to read --each needle being fixedly connected to a respective actuator button-- to overcome rejection.
Regarding claims 4 and 19-23, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 5,797,391).
 Regarding claim 1, Cook discloses (Fig. 1-3) a dry powder inhaler for a capsule containing dry powder, the inhaler comprising: 
a housing (main body 4) having a capsule receptacle (recess 28); 
two actuator buttons (limbs of spring 10 having piercing pins 32 housed within) arranged on opposing sides of the housing; and 
two perforation needles (pins 32), each needle being fixedly connected to an actuator button (see Fig. 3) and movable relative to the housing towards each other from a normal position (e.g. see position of left needle 32) to a perforation position (e.g. see position of right needle 32) along an actuation direction to perforate a capsule (capsule shown and pierced in Fig. 3) arranged in the capsule receptacle, wherein a first end of each actuator button is connected to the housing at a lower portion of the housing (limbs of spring 10 connected to bight 60 of spring 10 at lower portion of housing), and wherein a second free end of each actuator button is movable into the perforation position such that the perforation needle is moved along a circular line (squeezing spring 10 results in circular movement of needles 32 along circular line, see Fig. 
  Regarding claim 2, Cook discloses the first end of each actuator button is pivoatably attached to housing (each actuator button pivots when squeezed and is connected to housing via stud 62, and therefore each actuator button is pivotably connected).
Regarding claim 6, Cook discloses the perforation needles are arranged in an area of the second free end of each actuator button spaced away from the first end of the actuator button (end of limb of spring 10 that needles 32 housed is spaced away from bight 60 of spring).
Regarding claim 7, Cook discloses the dry powder inhaler comprises a spring element (bight 60 of spring 10) acting upon the actuator buttons such that the actuator buttons are pre-loaded into the normal position (preloaded to normal position shown by the left actuator button in Fig. 3).
 Regarding claim 8, Cook discloses the housing comprises two openings (recesses 12) configured to receive the actuator buttons such that an outside surface of the housing and the actuator buttons is substantially flush when the actuator buttons are in the normal position (see position of buttons 10 in Fig. 2).

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 5,797,391) in view of Zadesky (US 2006/0181517).
Regarding claim 3, Cook discloses each actuator is connected to the housing, but does not disclose the connection is via a ball joint snap on connection pivoting around a pivot axis.
However, Zadesky teaches (Fig. 12) an actuator (122) connected to housing via a ball joint snap on connection (172) pivoting around a pivot axis (axis passing from ball that provides for tilting). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the connection of actuator to housing of Cook to be a ball joint snap on connection, as taught by Zadesky, as it has been held that simple substitution of one well-known connection element (stud connection of Cook) with another well-known connection element (ball snap on connection of Zadesky) would provide the expected result of providing a pivotable connection of the actuator to the housing (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(I)(B)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 5,797,391).
Regarding claim 4, Cook discloses the actuator buttons are pivotable around a pivoting angle, but does not disclose the angle is specifically about 5-15 degrees. However, absent a teaching of criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle to specifically be 5-15 degrees for the purpose of providing sufficient pivoting movement of the needles to the capsule, since discovering the optimum value involves only routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 9-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ziegler (US 2007/0295332) discloses a dry powder inhaler having two spring loaded actuators.
Steil (US 3,918,451) discloses a dry powder inhaler having needles that move in a circular line.
Cocozza (US 4,884,565) discloses a dry powder inhaler having two actuator buttons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785